Citation Nr: 1210788	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee, status post arthroscopy. 

2.  Whether the reduction of a 10 percent rating for right knee instability associated with internal derangement to a noncompensable (0 percent) rating effective July 1, 2009, was proper. 

3.  Entitlement to a disability rating in excess of 10 percent for right knee instability associated with internal derangement.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) from January 2009 (increased rating and TDIU claims) and March 2009 (reduction claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claims in September 2010 so that the Veteran could be scheduled for a Travel Board hearing to be conducted by a Veterans Law Judge at the RO.  This hearing was conducted, by the undersigned Veterans Law Judge, in February 2011, and a transcript of the hearing has been associated with the claims folder.  

As discussed below, the Board finds that the RO's reduction of the Veteran's service-connected right knee instability from 10 percent to 0 percent was improper, and, as the evidence of record shows that this claim was initially began as one seeking an increased rating, and as the Veteran throughout his appeal has claimed that an increased rating was warranted, the Board has included the issue as indicated on the title page of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The issues of entitlement to disability ratings in excess of 10 percent for degenerative joint disease of the right knee, status post arthroscopy and for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's March 2009 rating decision, which reduced the Veteran's service-connected right knee instability associated with internal derangement from 10 percent disabling to 0 percent disabling, was made without consideration of whether there was improvement in the Veteran's ability to function under the ordinary conditions of life and work.

2.  In February 2011, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that, concerning the issue of entitlement to TDIU, he wished to withdrawal his appeal.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision reducing the Veteran's service-connected right knee instability associated with internal derangement from 10 percent disabling to 0 percent disabling was improper and the 10 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant, concerning the issue of entitlement to TDIU, have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As concerning the Veteran's current claim seeking restoration of the previously assigned 10 percent disability rating for his service-connected right knee instability associated with internal derangement, the Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This issue involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  In any event, as will be explained below, the Board is restoring the previously assigned 10 percent disability rating.  Any possible lack of compliance with the VCAA is rendered harmless thereby.

Factual Background

The Veteran argues that the March 2009 reduction pertaining to his service-connected right knee instability disability was improper.  

In a March 2006 rating decision, the RO granted service connection right knee instability.  At that time, service connection was already in effect for right knee internal derangement with degenerative joint disease, status post arthroscopy.  The right knee instability was assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This rating was effective from September 30, 2006 (the date of receipt of the Veteran's increased rating claim).  The rating assigned to the Veteran's right knee instability was later reduced to 0 percent, effective from July 1, 2009.  

Pertinent evidence includes both VA outpatient medical records and a VA examination report.  A July 2008 VA attending orthopedic surgery outpatient record shows that the Veteran had right knee general joint laxity with bilateral anterior laxity.  An October 2008 VA attending orthopedic surgery outpatient record shows that no right knee laxity was present.  

The report of a January 2009 VA joints examination shows that Veteran informed the examiner that he always wore a brace for his right knee, and also used a cane.  He provided a history of right knee-related symptoms which included giving way, instability, pain, stiffness, and weakness.  The Veteran also claimed that he experienced episodes of dislocation or subluxation several times a week, and that his knee locked on a weekly basis.  On examination, the examiner reported the lack of instability, patellar abnormality, and meniscus abnormality.  The examiner supplied diagnoses of right knee instability and degenerative joint disease.  

Law and Regulations

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.





Reductions in ratings.

(i.)  Basis for reduction.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 10 percent rating for his right knee instability associated with internal derangement had been in effect for a period shorter than 5 years.  

(ii.)  Procedure.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  See January 2009 rating decision and February 2009 letter.  


Analysis

Review of the January 2009 rating decision shows that the RO's decision to reduce the Veteran's rating from 10 percent to 0 percent for his right knee instability was premised on the fact that, while the Veteran complained of right knee instability in the course of a VA examination conducted in January 2009, right knee instability was in fact not found in the course of the physical examination.  

As noted, the Veteran in this case was provided proper and sufficient notice concerning the reduction of his disability rating, as he was given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).  

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.  In the March 2006 rating decision, service connection was assigned for right knee instability, and a disability of 10 percent was assigned, effective from September 30, 2005.  As the Veteran's rating was reduced effective July 1, 2009, the 10 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.  In reaching its reduction decision in March 2009, the RO, as noted, appears to have relied upon findings set out in the above-discussed January 2009 VA joints examination.  A review of the April 2010 statement of the case (SOC), however, indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board also recognizes that the RO in January 2009 set forth relevant medical evidence found in the January 2009 VA joints examination, and thereafter indicated that there was, essentially, an improvement in the Veteran's right knee instability disability.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Board also at this juncture notes that while the Veteran, in the course of the January 2009 VA examination, was not found to have instability of his right knee, such was nevertheless provided as a diagnosis.  Also, the examination report, of significant note, shows that the examiner commented that the Veteran's right knee disability had a significant effect on his usual occupation, as his decreased mobility and pain resulted in work problems, such as needing to be assigned different duties and a finding of increased absenteeism.  This clearly does not appear to indicate an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 10 percent to 0 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).  

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in this case.  Accordingly, the previously assigned 10 percent rating for the right knee instability is restored as of September 30, 2005.  The appeal is allowed to that extent.







TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At his February 2011 hearing, the appellant indicated his desire to withdraw his appeal as concerning his claim seeking TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The reduction of the disability rating for the Veteran's service-connected right knee instability from 10 percent to 0 percent, effective July 1, 2009, was not proper and the claim to restore the 10 percent rating, effective September 30, 2005, is granted. 

The appeal, concerning the Veteran's claim for TDIU, is dismissed.


REMAND

Reasons for remand:  To afford the Veteran a VA examination.

The Veteran's service-connected right knee degenerative joint disease, status post arthroscopy has been evaluated using criteria of Diagnostic Codes 5010 and 5260.  His service-connected right knee instability has been evaluated using criteria of Diagnostic Code 5257.  

Diagnostic Code 5010 provides that arthritis due to trauma will be rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion.

Diagnostic Code 5257 provides for the evaluation of other impairment of the knee, to include recurrent subluxation or lateral instability.  When the disability is slight, a rating of 10 percent is provided.  When the disability is moderate, a rating of 20 percent is provided.  When the disability is severe, a rating of 30 percent is provided. 

Diagnostic Code 5260 provides that a 10 percent rating is warranted when flexion is limited to 45 degrees; a 20 percent rating is warranted when flexion is limited to 30 degrees; and a 30 percent rating is warranted when flexion is limited to 15 degrees. 

Also, under Diagnostic Code 5261, knee extension limited to 10 degrees is assigned a 10 percent evaluation.  A 20 percent evaluation is warranted for knee extension limited to 15 degrees.  A 30 percent evaluation is warranted for knee extension limited to 20 degrees.  38 C.F.R. § 4.71a.

The Veteran was most recently afforded a VA examination to evaluate the nature and severity of his service-connected right knee disabilities in January 2009.  This is more than three years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Peters v. Brown, 6 Vet. App. 540, 542 (1994), Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this case, the Veteran essentially testified at his February 2011 hearing that he felt the severity of his right knee disability had increased.  

In light of the factors noted above, as well as in contemplating that the Veteran has not been examined by VA since January 2009, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating these claims the RO must consider the Hart decision.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should arrange for the Veteran to undergo a VA orthopedic examination so that the nature, extent, and severity of his service-connected right knee disorders (degenerative joint disease and instability) may be ascertained.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues of entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease and entitlement to a disability rating in excess of 10 percent for service-connected right knee instability.  The RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  

If in any respect the appeal is denied, the Veteran and his representative should be provided a supplemental SOC (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board have remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


